Beck, P. J.
In the bill of exceptions error is assigned upon a judgment dismissing & motion for a new trial in a claim case wherein the jury had returned a verdict adverse to the claimant. The case was tried on March 3, 1931. The motion for new trial was filed in due course and was set for a hearing in vacation, with the right to file the brief of evidence on or before the date stated or at any time before the final hearing on the motion. The case was first set for a hearing on April 4, 1931. On that date, by proper order of court, the hearing was continued until April 25. Again it was continued from that time until May 23, on which date an order was passed setting a hearing of the motion for May 30, 1931. On this last date another motion was made for a continuance, which, after hearing, the judge overruled and refused to grant additional time for the filing of the brief of evidence. The brief of evidence not having been filed on that date, the judge dismissed the motion. Held, that the granting or refusing- of further time within which to perfect the motion and file the brief of evidence was a matter in the discretion of the judge; and from an examination of the facts in the record this court can not say that he abused his discretion in refusing further time and in dismissing the motion.

Judgment affirmed.


All the Justices concur.